

116 HR 5739 IH: Blast Exposure Protection Act of 2020
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5739IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Ms. Velázquez (for herself, Mr. Katko, Mr. Serrano, Mr. Suozzi, Mrs. Radewagen, Mr. Engel, Mr. Smith of New Jersey, Mr. Pascrell, Mr. King of New York, Mr. Quigley, Miss González-Colón of Puerto Rico, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish a presumption of service-connection of
			 disabilities relating to blast exposures with respect to disability
			 compensation payments by the Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Blast Exposure Protection Act of 2020. 2.Presumption of service-connection of disabilities relating to blast exposureSection 1112 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (d)For the purposes of section 1110 of this title, and subject to the provisions of section 1113 of this title, an injury or illness of a veteran that is associated with a blast exposure by the veteran during active military, naval, or air service shall be considered to have been incurred in or aggravated during such active military, naval, or air service, notwithstanding that there is no record of evidence of such injury or illness during a period of such service..
		